     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                      SACRAMENTO DIVISION

12
                                                     )       Case No.: 2:19-cv-01226-AC
13   NANETTE MARGUERITE PUCKETT,                     )
                                                     )
14                  Plaintiff,                       )       STIPULATION AND PROPOSED ORDER
                                                     )       FOR AN EXTENSION OF TIME OF 15
15        vs.                                        )       DAYS FOR DEFENDANT’S RESPONSE TO
     ANDREW SAUL,                                    )       PLAINTIFF’S MOTION FOR SUMMARY
16   Commissioner of Social Security,                )       JUDGMENT
                                                     )
17                                                   )
                    Defendant.                       )
18                                                   )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 15 additional days to respond

22   to Plaintiff’s motion for summary judgment. The current due date is February 24, 2020. The new

23   due date will be March 10, 2020.

24          This is Defendant’s first request for an extension of time for briefing and the third request

25   for an extension of time in this case overall. There is good cause for this request and not intended

26   to delay. Defendant requires additional time to review the record in this case to properly evaluate

27   the issues raised in Plaintiff’s opening motion, to consider settlement options, and if not settling,

28   to prepare Defendant’s response to Plaintiff’s motion for summary judgment. Since the filing of



                                                         1
 1   Plaintiff’s motion for summary judgment, Defendant’s counsel has diligently worked on various
 2   district court cases and other substantive non-court matters. Counsel also has at least five
 3   substantive court and non-court matters scheduled between February 24, 2020, to March 10, 2020.
 4          Thus, Defendant is respectfully requesting additional time up to and including March 10,
 5   2020, to respond to Plaintiff’s opening motion for summary judgment. Defendant apologizes for
 6   the further delay and any inconvenience caused by the delay.
 7          The parties further stipulate that the Court’s Scheduling Order shall be modified
 8   accordingly.
 9                                               Respectfully submitted,
10
     Date: February 20, 2020                     FORSLUD LAW LLC
11                                               s/ Jacqueline A. Forslund by C.Chen*
                                                 (As authorized by email on 2/20/2020)
12                                               JACQUELINE A. FORSLUND
                                                 Attorneys for Plaintiff
13
14   Date: February 20, 2020                     MCGREGOR W. SCOTT
                                                 United States Attorney
15
16                                               By s/ Carolyn B. Chen
                                                 CAROLYN B. CHEN
17                                               Special Assistant U. S. Attorney
18                                               Attorneys for Defendant
19
20                                                      ORDER
21   APPROVED AND SO ORDERED:
22
     DATED: February 21, 2020
23
24
25
26
27
28


                                                    2
